
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


STOCK OPTION AGREEMENT
(Performance Option)

        This Stock Option Agreement (the "Agreement"), dated as of October 15,
2004 (the "Grant Date"), is made by and between Rockwood Holdings, Inc., a
Delaware corporation (hereinafter referred to as the "Company"), and Robert J.
Zatta, an employee of the Company or a Subsidiary or an Affiliate (as defined
below) of the Company, hereinafter referred to as "Optionee."

        WHEREAS, the Committee (as defined in the Plan), appointed to administer
the Plan, has determined that it would be to the advantage and best interest of
the Company and its shareholders to grant the Optionee an option to purchase
shares of its common stock, par value $0.01 per share (the "Common Stock") as an
incentive for increased efforts during the Optionee's term of employment with
the Company or its Subsidiaries or Affiliates;

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I
DEFINITIONS

        Whenever the following terms are used in this Agreement, they shall have
the meaning specified in the Plan or below unless the context clearly indicates
to the contrary.

        Section 1.1    —Affiliate    

        "Affiliate" shall mean, with respect to the Company, any entity directly
or indirectly controlling, controlled by, or under common control with, the
Company or any other entity designated by the Board of Directors of the Company
in which the Company or an Affiliate has an interest.

        Section 1.2    —Cause    

        "Cause" shall mean (i) the Optionee's willful and continued failure to
perform duties, which are within the control of the Optionee and consistent with
such Optionee's title and position, that is not cured within 15 days following
written notice of such failure, (ii) the Optionee's conviction of or plea of
guilty or no contest to a (x) felony or (y) crime involving moral turpitude,
(iii) the Optionee's willful malfeasance or misconduct which is injurious to the
Company or its Subsidiaries, other than in a manner that is insignificant or
inconsequential, (iv) a breach by Optionee of the material terms of the
Management Stockholder's Agreement concerning any non-compete, non-solicitation
or confidentiality, following notice of such breach (which notice may be oral or
written) or (v) any violation by the Optionee of any material written Company
policy after written notice of such breach, if such violation is shown by the
Company to be reasonably expected to result in material injury to the business,
reputation or financial condition of the Company.

        Section 1.3    —Change of Control    

        "Change of Control" shall mean (i) sales of all or substantially all of
the assets of the Company to a Person who is not Kohlberg Kravis Roberts &
Co. Ltd ("KKR") or an affiliate of KKR (collectively, the "KKR Partnerships"),
(ii) a sale by KKR or any of its respective affiliates resulting in more than
50% of the voting stock of the Company being held by a Person or Group that does
not include KKR or any of its respective affiliates, or (iii) a merger,
consolidation, recapitalization or reorganization of the Company with or into
another Person which is not an affiliate of KKR; if, and only if, as a result of
any of the foregoing events in clauses (i), (ii) or (iii) above, the KKR
Partnerships lose the ability, without the approval of any Person (applicable to
the respective foregoing events in clauses (i), (ii) or (iii) above) who is not
an affiliate of KKR, to elect a majority of the Board of Directors ("Board") of
the Company (or the resulting entity). Notwithstanding the foregoing, if any of
the transactions

--------------------------------------------------------------------------------




described in clauses (i), (ii) or (iii) of the preceding sentence shall occur
and the other Person involved in such transaction (or its ultimate parent
entity) is an operating company controlled by KKR or an affiliate of KKR prior
to such transaction (an "Alternate KKR Entity"), then the determination of
whether a change of control has occurred shall be made by determining whether an
event set forth in clauses (i), (ii) or (iii) above has occurred (including the
ability to elect a majority of the Board) if the Alternate KKR Entity is treated
as being unaffiliated with KKR and by treating the voting power of the Alternate
KKR Entity in the Company (or the resulting entity) as if it were held by a
Person unaffiliated with KKR.

        Section 1.4    —Code    

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        Section 1.5    —Financial Statement Approval Date    

        "Financial Statement Approval Date" shall mean the date on which the
audited financial statements of the Company for any given Fiscal Year have been
finally approved by the auditing firm engaged by the Company to review such
statements (which approval shall in no event occur later than March 31 of the
calendar year immediately following the applicable Fiscal Year).

        Section 1.6    —Fiscal Year    

        "Fiscal Year" shall mean each fiscal year of the Company.

        Section 1.7    —Good Reason    

        "Good Reason" shall mean, without the Optionee's consent, (i) a
reduction in the Optionee's base salary or annual bonus opportunity (other than
a reduction in base salary that is offset by an increase in bonus opportunity
upon the attainment of reasonable financial targets, which reduction may not
exceed 10% of the Optionee's base salary in any 12 month period), (ii) a
substantial reduction in the Optionee's duties and responsibilities, which
continues beyond 15 days after written notice by the Optionee to the Company of
such reduction, (iii) the elimination or reduction of the Optionee's eligibility
to participate in the Company's benefit programs that is inconsistent with the
eligibility of similarly situated employees of the Company to participate
therein, (iv) a transfer of the Optionee's primary workplace by more than 35
miles from the current workplace, (v) any serious chronic mental or physical
illness of an immediate family member that requires the Optionee to terminate
his or her employment with the Company because of a substantial interference
with his or her duties at the Company, or (vi) any failure by the Company to pay
when due any payment owed to the Optionee within 15 days after the date such
payment becomes due.

        Section 1.8    —Grant Date    

        "Grant Date" shall mean the date indicated in the first paragraph of
this Agreement.

        Section 1.9    —Group    

        "Group" shall mean two or more Persons acting together as a partnership,
limited partnership, syndicate or other group for the purpose of acquiring,
holding or disposing of securities of the Company.

        Section 1.10    —Interim Termination Event    

        "Interim Termination Event" shall mean any event that terminates the
Optionee's employment described in Section 3.2(b) or (c) below, which occurs
after December 31 of any given calendar year but prior to the Financial
Statement Approval Date occurring in the immediately following calendar year.

2

--------------------------------------------------------------------------------




        Section 1.11    —Management Stockholder's Agreement    

        "Management Stockholder's Agreement" shall mean that certain Amended and
Restated Management Stockholder's Agreement dated as of October 15, 2004,
between the Optionee and the Company, as amended from time to time.

        Section 1.12    —Option    

        "Option" shall mean the Option to purchase Common Stock granted under
this Agreement, which shall be an option that is not an incentive stock option.

        Section 1.13    —Performance Target    

        "Performance Target" shall have the meaning as set forth in Appendix A
attached hereto.

        Section 1.14    —Permanent Disability    

        "Permanent Disability" shall mean a determination, made at the request
of the Optionee or upon the reasonable request of the Company set forth in a
notice to the Optionee, by a physician selected by the Company and the Optionee,
that the Optionee is unable to perform his duties as an employee of the Company
or its Subsidiaries and in all reasonable medical likelihood such inability will
continue for a period in excess of 180 days.

        Section 1.15    —Person    

        "Person" shall mean "person," as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (or
any successor section thereto).

        Section 1.16    —Plan    

        "Plan" shall mean the Amended and Restated 2003 Stock Purchase and
Option Plan for Rockwood Holdings, Inc. and Subsidiaries, as amended from time
to time.

        Section 1.17    —Pronouns    

        The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

        Section 1.18    —Retirement    

        "Retirement" shall mean retirement at age 65 or over (or such other age
as may be approved by the Board of Directors of the Company) after having been
employed by the Company or a Subsidiary for at least three years.

        Section 1.19    —Secretary    

        "Secretary" shall mean the Secretary of the Company.

ARTICLE II
GRANT OF OPTION

        Section 2.1    —Grant of Option    

        For good and valuable consideration, on and as of the date hereof the
Company irrevocably grants to the Optionee an Option to purchase any part or all
of an aggregate of the number of shares set forth with respect to each such
Option on the signature page hereof of its Common Stock upon the terms and
conditions set forth in this Agreement.

3

--------------------------------------------------------------------------------




        Section 2.2    —Exercise Price    

        Subject to Section 2.4, the exercise price of the shares of Common Stock
covered by the Options shall be $500.00 per share without commission or other
charge (which is the fair market value per share of the Common Stock on the
Grant Date).

        Section 2.3    —No Guarantee of Employment    

        Nothing in this Agreement or in the Plan shall confer upon the Optionee
any right to continue in the employ of the Company or any Subsidiary or
Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Subsidiaries or Affiliates, which are hereby expressly reserved,
to terminate the employment of the Optionee at any time for any reason
whatsoever, with or without Cause.

        Section 2.4    —Adjustments in Options Pursuant to Merger,
Consolidation, etc.    

        Subject to Sections 8 and 9 of the Plan, in the event that the
outstanding shares of the stock subject to an Option, are, from time to time,
changed into or exchanged for a different number or kind of shares of the
Company or other securities of the Company by reason of a merger, consolidation,
recapitalization, reclassification, stock split, stock dividend, combination of
shares, or other corporate event, the Committee shall make, as appropriate and
equitable, an adjustment in the number and kind of shares and/or the amount of
consideration as to which or for which, as the case may be, such Option, or
portions thereof then unexercised, shall be exercisable and/or, other than in an
event that is a Change of Control, shall pay to the Optionee a dividend in
respect of the shares of Common Stock subject to the Option, in any event in
order to allow the Optionee to participate in such corporate event in an
equitable manner. Any such adjustment made by the Committee shall be final and
binding upon the Optionee, the Company and all other interested persons.

ARTICLE III
PERIOD OF EXERCISABILITY

        Section 3.1    —Commencement of Exercisability    

        (a) The Option shall become exercisable with respect to 20% of the
shares of Common Stock subject to such Option in respect of each Fiscal Year
(beginning with the 2004 Fiscal Year) upon the achievement by the Company of the
Performance Targets established in respect of each such Fiscal Year and set
forth on Appendix A attached hereto; provided, however, that such Option shall
only become exercisable as to 20% of the shares of Common Stock subject to such
Option (each such 20% of the shares, a "Tranche") on the December 31 of each
such Fiscal Year upon the occurrence of the Financial Statement Approval Date
applicable to such Fiscal Year so long as either (i) the Optionee remains
employed with the Company on the applicable Financial Statement Approval Date or
(ii) an Interim Termination Event occurs between such December 31 and the
applicable Financial Statement Approval Date. If the Company does not achieve
its Performance Target for any given Fiscal Year (a "Missed Year"), the Option
shall not become exercisable in respect of such Fiscal Year, as set forth in the
immediately preceding sentence; provided, however, that if the Company achieves
the Performance Target as established for any Fiscal Year subsequent to a Missed
Year, then any prior percentage of the Option (the exercisability of which had
not previously occurred) in respect of prior Missed Years shall become
exercisable (but only to the extent such Option has not otherwise terminated or
become exercisable). Notwithstanding the foregoing, the Option shall become
exercisable as to 100% of the shares of Common Stock subject to such Option (to
the extent such Option has not otherwise terminated or become exercisable) on
the eighth anniversary of the Grant Date.

        (b) Notwithstanding the foregoing, upon the occurrence of a Change of
Control prior to December 31, 2008, the Option (to the extent such Option has
not otherwise terminated) shall be

4

--------------------------------------------------------------------------------




exercisable with respect to the number of shares of Common Stock equal to the
total number of shares of Common Stock subject to the Option multiplied by a
fraction, (i) the numerator or which is the number of shares of Common Stock
that have previously become exercisable in respect of prior Fiscal Years, plus,
with respect to the Tranche that could have become vested in respect the Fiscal
Year in which the Change of Control occurs, if the Board determines, in its sole
discretion (exercised in good faith) that, as of the date of the Change of
Control, the Company would, but for the Change of Control, have achieved the
Annual Performance Target for such year, a pro rata portion of such Tranche
(based on the number of days that have elapsed in such Fiscal Year through the
date of the Change of Control, relative to 365 days) (the "Pro-Rata Fiscal
Year") and (ii) the denominator of which is the maximum number of shares that
could have become vested in such completed Fiscal Years (whether or not they
actually vested), plus a pro-rata portion of the maximum number of shares that
could have become vested for the Fiscal Year in which the Change of Control
occurred. (See Exhibit I for an example of the application of this
Section 3.1(b).)

        (c) Notwithstanding the foregoing, no Option shall become exercisable as
to any additional shares of Common Stock following the termination of employment
of the Optionee for any reason, and any Option which is non-exercisable as of
the Optionee's termination of employment shall immediately be cancelled.

        Section 3.2    —Expiration of Options    

        Except as otherwise provided in Section 5 or 6 of the Management
Stockholder's Agreement, the Optionee may not exercise the Options to any extent
after the first to occur of the following events:

        (a) The tenth anniversary of the Grant Date;

        (b) The tenth anniversary of the Grant Date if the Optionee's employment
is terminated by reason of death or Permanent Disability;

        (c) The first anniversary of the date of the Optionee's termination of
employment by reason of Retirement, by the Company or any of its Subsidiaries
without Cause (other than by reason of Permanent Disability) or by the Optionee
for Good Reason;

        (d) The date of an Optionee's termination of employment with the Company
or any of its Subsidiaries by the Optionee for any reason other than as set
forth in Section 3.2(b) or (c) above (without regard to Section 5 or 6 of the
Management Stockholder's Agreement);

        (e) The date of an Optionee's termination of employment by the Company
or any of its Subsidiaries for Cause;

        (f) The date the Option is terminated pursuant to Section 5 or 6 of the
Management Stockholder's Agreement; or

        (g) If the Committee so determines pursuant to Section 9 of the Plan,
the effective date of either the merger or consolidation of the Company into
another Person, or the exchange or acquisition by another Person of all or
substantially all of the Company's assets or 80% or more of its then outstanding
voting stock, or the recapitalization, reclassification, liquidation or
dissolution of the Company. At least ten days prior to the effective date of
such merger, consolidation, exchange, acquisition, recapitalization,
reclassification, liquidation or dissolution, the Committee shall give the
Optionee notice of such event if the Option has then neither been previously
fully exercised nor become unexercisable under this Section 3.2.

5

--------------------------------------------------------------------------------






ARTICLE IV
EXERCISE OF OPTIONS

        Section 4.1    —Person Eligible to Exercise    

        Except as otherwise provided in the Management Stockholder's Agreement,
during the lifetime of the Optionee, only he may exercise an Option or any
portion thereof. After the death of the Optionee, any exercisable portion of an
Option may, prior to the time when an Option becomes unexercisable under
Section 3.2, be exercised by his personal representative or by any person
empowered to do so under the Optionee's will or under the then applicable laws
of descent and distribution.

        Section 4.2    —Partial Exercise    

        Any exercisable portion of an Option or the entire Option, if then
wholly exercisable, may be exercised in whole or in part at any time prior to
the time when the Option or portion thereof becomes unexercisable under
Section 3.2; provided, however, that any partial exercise shall be for whole
shares of Common Stock only.

        Section 4.3    —Manner of Exercise    

        An Option, or any exercisable portion thereof, may be exercised solely
by delivering to the Secretary or his office all of the following prior to the
time when the Option or such portion becomes unexercisable under Section 3.2:

        (a) Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee;

        (b) Full payment (in cash, by check or by a combination thereof) for the
shares with respect to which such Option or portion thereof is exercised;

        (c) A bona fide written representation and agreement, in a form
satisfactory to the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
stock are being acquired for his own account, for investment and without any
present intention of distributing or reselling said shares or any of them except
as may be permitted under the Securities Act of 1933, as amended (the "Act"),
and then applicable rules and regulations thereunder, and that the Optionee or
other person then entitled to exercise such Option or portion thereof will
indemnify the Company against and hold it free and harmless from any loss,
damage, expense or liability resulting to the Company if any sale or
distribution of the shares by such person is contrary to the representation and
agreement referred to above; provided, however, that the Committee may, in its
reasonable discretion, take whatever additional actions it deems reasonably
necessary to ensure the observance and performance of such representation and
agreement and to effect compliance with the Act and any other federal or state
securities laws or regulations;

        (d) Full payment to the Company of all amounts which, under federal,
state or local law, it is required to withhold upon exercise of the Option; and

        (e) In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act and may
issue stop-transfer orders covering such shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the

6

--------------------------------------------------------------------------------



provisions of subsection (c) above and the agreements herein. The written
representation and agreement referred to in subsection (c) above shall, however,
not be required if the shares to be issued pursuant to such exercise have been
registered under the Act and such registration is then effective in respect of
such shares. In addition to the foregoing, after a Public Offering (as defined
in the Management Stockholder's Agreement), the Optionee may, in the Committee's
good faith discretion, make payment of the exercise price (as required in
Section 4.3(b) above) in shares of Common Stock that the Optionee has held for
at least six months or otherwise pursuant to an irrevocable broker loan program
established in accordance with applicable law.

        Section 4.4    —Conditions to Issuance of Stock Certificates    

        The shares of stock deliverable upon the exercise of an Option, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares, which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:

        (a) The obtaining of approval or other clearance from any state or
federal governmental agency which the Committee shall, in its reasonable and
good faith discretion, determine to be necessary or advisable; and

        (b) The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience.

        Section 4.5    —Rights as Stockholder    

        The holder of an Option shall not be, nor have any of the rights or
privileges of, a stockholder of the Company in respect of any shares purchasable
upon the exercise of the Option or any portion thereof unless and until
certificates representing such shares shall have been issued by the Company to
such holder.

ARTICLE V
MISCELLANEOUS

        Section 5.1    —Administration    

        The Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Optionee, the Company
and all other interested persons. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Options. In its absolute discretion, the Board of
Directors may, at any time and from time to time, exercise any and all rights
and duties of the Committee under the Plan and this Agreement.

        Section 5.2    —Options Not Transferable    

        Except as provided in the Management Stockholder's Agreement, neither
the Options nor any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Optionee or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

7

--------------------------------------------------------------------------------




        Section 5.3    —Shares to Be Reserved    

        The Company shall, at all times during the term of the Options, reserve
and keep available such number of shares of stock as will be sufficient to
satisfy the requirements of this Agreement.

        Section 5.4    —Notices    

        Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Optionee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to him. Any
notice that is required to be given to the Optionee shall, if the Optionee is
then deceased, be given to the Optionee's personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.4. Any notice shall have been deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

        Section 5.5    —Titles    

        Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of this Agreement.

        Section 5.6    —Applicability of Plan and Management Stockholder's
Agreement    

        The Options and the shares of Common Stock issued to the Optionee upon
exercise of the Options shall be subject to all of the terms and provisions of
the Plan and the Management Stockholder's Agreement, to the extent applicable to
the Options and such shares. In the event of any conflict between this Agreement
and the Plan, the terms of the Plan shall control. In the event of any conflict
between this Agreement or the Plan and the Management Stockholder's Agreement,
the terms of the Management Stockholder's Agreement shall control.

        Section 5.7    —Amendment    

        This Agreement may be amended only by a writing executed by the parties
hereto that specifically states that it is amending this Agreement.

        Section 5.8    —Governing Law    

        The laws of the State of Delaware shall govern the interpretation,
validity and performance of the terms of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.

        Section 5.9    —Arbitration    

        In the event of any controversy among the parties hereto arising out of,
or relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted in New York expeditiously in accordance with the
American Arbitration Association rules, by a single independent arbitrator. If
the parties are unable to agree on the selection of an arbitrator, then any
party may petition the American Arbitration Association for the appointment of
the arbitrator, which appointment shall be made within ten days of the petition
therefor. Either the Company or the Optionee may institute such arbitration
proceeding by giving written notice to the other party. The arbitrator shall
hold a hearing within 30 days of his or her appointment. In preparation for
their presentation at such hearing, each party may depose a maximum of four
people. Each such deposition shall last no more than six hours. Each side may
file with the arbitrator one brief, not in excess of 30 pages, excluding
exhibits. Each side shall have no more than eight hours to present its position
to the arbitrator. The hearing shall be no more than three days in

8

--------------------------------------------------------------------------------




length. The decision of the arbitrator shall be final and binding upon all
parties hereto and shall be rendered pursuant to a written decision, which
contains a detailed recital of the arbitrator's reasoning. Judgment upon the
award rendered may be entered in any court having jurisdiction thereof.

[Signatures on next page]

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto.

    ROCKWOOD HOLDINGS. INC.
 
 
By
/s/  THOMAS J. RIORDAN      

--------------------------------------------------------------------------------

    Its: Senior Vice President

--------------------------------------------------------------------------------


 
 
OPTIONEE:
 
 
/s/  ROBERT J. ZATTA      

--------------------------------------------------------------------------------

Robert J. Zatta
 
 
100 Overlook Center

--------------------------------------------------------------------------------


 
 
Princeton, NJ 08540

--------------------------------------------------------------------------------

Aggregate number of shares
of Common Stock for which
the Option granted
hereunder is exercisable

920, all of which shall be non-qualified stock options.

10

--------------------------------------------------------------------------------



Appendix A
Performance Targets

        The Performance Targets are based on the Company's achievement of the
following implied equity values calculated as 8.0x the applicable fiscal year's
Consolidated EBITDA (as defined below), minus the year-end Net Debt (as defined
below, and, with Consolidated EBITDA, "Equity Values"):

Fiscal Year

--------------------------------------------------------------------------------

  Equity Values

--------------------------------------------------------------------------------

2004:   $868.7 million 2005:   $1,290.1 million 2006:   $1,822.2 million 2007:  
$2,401.6 million 2008:   $2,785.0 million

For purposes hereof,

        (a) "Consolidated EBITDA" is as defined in the Credit Agreement dated as
of July 30, 2004 among Rockwood Specialties Group, Inc., Rockwood Specialties
Limited, Rockwood Specialties International, Inc., the lenders party thereto,
Credit Suisse First Boston, acting through its Cayman Islands Branch, as
administrative agent and collateral agent, and UBS Securities LLC and Goldman
Sachs Credit Partners L.P., as co-syndication agents thereunder, filed as
Exhibit 10.1 to Rockwood Specialties Group, Inc.'s Current Report on Form 8-K
filed with the Securities and Exchange Commission on August 4, 2004 ("Credit
Agreement").

        (b) "Net Debt" is "Consolidated Total Debt" as defined in the Credit
Agreement, plus (i) all net indebtedness of Rockwood Specialties
International, Inc. and Rockwood Specialties Consolidated, Inc. for borrowed
money outstanding on such date and (ii) all Capitalized Lease Obligations of
Rockwood Specialties International, Inc. and Rockwood Specialties
Consolidated, Inc. outstanding on such date.

        The Board shall, in good faith, fairly and appropriately adjust the
effect(s) of any significant acquisitions, divestitures, foreign exchange
movements, changes in capital structure, and other non-recurring or
extraordinary events that may affect the Equity Values, based on an objective
determination that such an adjustment is reasonably necessary. The Board's
determination of such adjustment shall be based on the Company's accounting as
set forth in its books and records and on the financial plan of the Company
pursuant to which the Equity Values were originally established.

11

--------------------------------------------------------------------------------



Exhibit I
Example

Assumptions:

(1)100 shares of stock subject to the option (irrespective of whether such
options have previously been exercised).

(2)FY 2004 Performance Target achieved, the option vested, and was exercised, as
to 20 shares.

(3)FY 2005 Performance Target not achieved.

(4)FY 2006: Change of Control occurs mid-year; Board determines the Company is
on target to achieve FY 2006 Performance Target.

Result:

        Based on the special Change of Control vesting schedule, the proportion
of the total shares subject to the option (irrespective of any prior exercise)
is determined as follows:

Total Shares subject to option

--------------------------------------------------------------------------------

  Change of Control Vesting Fraction

--------------------------------------------------------------------------------

   
   
100   20 + 10   =   60 shares     50        

        Since 20 shares have already vested, an additional 40 shares of the
original 100 shares would become vested upon the Change of Control.

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4

